UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 00-1567



ELVIS BUTLER,

                                              Plaintiff - Appellant,
          and


PAMELA L. BUTLER,

                                                            Plaintiff,

          versus


UNITED STATES OF AMERICA,

                                              Defendant - Appellee.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. Catherine C. Blake, District Judge. (CA-
99-503-CCB)


Submitted:   November 30, 2000          Decided:     December 27, 2000


Before LUTTIG, MOTZ, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Peter J. Sommer, Samuel J. Mangione, SOMMER & STEELE, L.L.C., Bal-
timore, Maryland, for Appellant. Lynne A. Battaglia, United States
Attorney, Nadira Clarke, Assistant United States Attorney, Balti-
more, Maryland, for Appellee.
Unpublished opinions are not binding precedent in this circuit.
Local Rule 36(c).




PER CURIAM:

     Elvis Butler appeals the district court’s order dismissing his

civil action.   We have reviewed the parties’ briefs, the joint ap-

pendix, and the district court’s opinion and find no reversible

error.   Accordingly, we affirm on the reasoning of the district

court. Butler v. United States, No. CA-99-503-CCB (D. Md. Mar. 10,

2000).   We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.




                                                           AFFIRMED




                                 2